Exhibit 10.2

MANAGEMENT INCENTIVE PLAN OF

MANTECH INTERNATIONAL CORPORATION

2011 RESTATEMENT

SECTION I—PURPOSE OF PLAN

The purpose of this Management Incentive Plan (this “Plan”) of ManTech
International Corporation, a Delaware corporation (“ManTech”), is to enable
ManTech and its subsidiaries and affiliates (the “Company”) to attract, retain
and motivate its directors, officers and other senior management and technical
personnel and to further align the interests of such persons with those of the
stockholders of ManTech by providing for or increasing the proprietary interest
of such persons in ManTech.

SECTION II—ADMINISTRATION OF PLAN

2.1 Composition of Committee. This Plan shall be administered by the
Compensation Committee of ManTech’s Board of Directors (the “Committee”), as
appointed from time to time by the Board of Directors (the “Board”). The Board,
in its sole discretion, may exercise any authority of the Committee under this
Plan in lieu of the Committee’s exercise thereof and in such instances
references herein to the Committee shall refer to the Board. Unless otherwise
provided by the Board:

(a) with respect to any Award that the Committee intends to be exempted by Rule
16b-3(d)(1) or (e) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Committee shall consist of two or more directors each of
whom is a “non-employee director” (as such term is defined in Rule 16b-3
promulgated under the Exchange Act, as such Rule may be amended from time to
time),

(b) with respect to any Award that the Committee intends to qualify as
“performance-based compensation” under Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), the Committee shall consist of two or
more directors, each of whom is an “outside director” (as such term is defined
under Code Section 162(m)), and

(c) with respect to any other Award, the Committee may appoint one or more
separate committees (any such committee, a “Subcommittee”) composed of one or
more directors of ManTech (who may but need not be members of the Committee) or
to the extent permitted under Delaware law, officers of ManTech, and may
delegate to any such Subcommittee(s) the authority to grant Awards under this
Plan to Eligible Persons, to determine all terms of such Awards, and/or to
administer this Plan or any aspect of it. Any action by any such Subcommittee
within the scope of such delegation shall be deemed for all purposes to have
been taken by the Committee.

The Committee may designate the Secretary of ManTech or other Company employees
to assist the Committee in the administration of this Plan, and may grant
authority to such persons to execute agreements or other documents evidencing
Awards made under this Plan or other documents entered into under this Plan on
behalf of the Committee or ManTech, to make determinations under this Plan or
Awards and to interpret the terms of the Plan and Awards. Any such action by any
such person(s) within the scope of such delegation shall be deemed for all
purposes to have been taken or made by the Committee.

2.2 Powers of the Committee. Subject to the express provisions and limitations
set forth in this Plan, the Committee shall be authorized and empowered to do
all things necessary or desirable, in its sole discretion, in connection with
the administration of this Plan, including, without limitation, the following:

(a) to prescribe, amend and rescind rules and regulations relating to this Plan
and to define terms not otherwise defined herein; provided that, unless the
Committee shall specify otherwise, for purposes of this Plan (i) the term “fair
market value” shall mean, as of any date, the closing price for a Share (as
defined in Section 3.1) reported on Nasdaq Stock Market (or such other stock
exchange or quotation system on which Shares are then listed or quoted) for such
date (or, if such date is not a business day, the most recent business day
immediately preceding such date); and (ii) the term “Company” shall mean ManTech
and its subsidiaries and affiliates, unless the context otherwise requires;



--------------------------------------------------------------------------------

(b) to determine which persons are Eligible Persons (as defined in Section 4),
to which of such Eligible Persons, if any, Awards shall be granted hereunder and
the timing of any such Awards;

(c) to grant Awards to Eligible Persons and determine the terms and conditions
thereof, including the number of Shares subject to Awards and the exercise or
purchase price of such Shares and the circumstances under which Awards become
exercisable or vested or are forfeited or expire, which terms may but need not
be conditioned upon the passage of time, continued service as a director or an
employee, the satisfaction of performance criteria, the occurrence of certain
events (including events which the Board or the Committee determine constitute a
change of control), or other factors;

(d) to establish, verify the extent of satisfaction of, adjust, reduce or waive
any performance goals or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Award;

(e) to prescribe and amend the terms of the agreements or other documents
evidencing Awards made under this Plan (which need not be identical), provided
that the power to amend does not extend to any amendment which would cause an
award to fail to meet the requirements of Code Section 409A;

(f) to determine whether, and the extent to which, adjustments are required
pursuant to Section 11 and Section 12;

(g) to interpret and construe this Plan, any rules and regulations under this
Plan and the terms and conditions of any Award granted hereunder, and to make
exceptions to any such provisions in good faith and for the benefit of the
Company;

(h) to the extent allowed by applicable laws, rules and regulations, to delegate
to designated executive officers the power and authority to determine the terms
of and to grant awards under this plan to the Company’s non-executive officers;
and

(i) to make all other determinations deemed necessary or advisable for the
administration of this Plan.

2.3 Determinations of the Committee. All decisions, determinations and
interpretations by the Committee regarding this Plan shall be final and binding
on all Eligible Persons and Participants. The Committee shall consider such
factors as it deems relevant to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any director, officer or employee of the Company and such attorneys, consultants
and accountants as it may select.

SECTION III—STOCK SUBJECT TO PLAN

3.1 Aggregate Limits. The base number of shares of ManTech’s Class A Common
Stock, $.01 par value (“Shares”) reserved for issuance under the 2006
restatement of the Plan was four million five hundred thousand
(4,500,000) Shares, which is being increased by one million five hundred
thousand (1,500,000) Shares so that the base number of Shares reserved for
issuance over the term of the Plan shall not exceed six million
(6,000,000) shares. In addition, the number of Shares available for issuance
under the Plan has been and will continue to be automatically increased on the
first trading day of January each



--------------------------------------------------------------------------------

calendar year during the term of the Plan by an amount equal to one and one-half
percent (1.5%) of the total number of Shares outstanding (including all
outstanding classes of common stock) on the last trading day in December of the
immediately preceding calendar year, but in no event shall any such annual
increase exceed one million five hundred thousand (1,500,000) Shares. The
aggregate number of Shares available for issuance under this Plan and the number
of Shares subject to outstanding Options or other Awards shall be subject to
adjustment as provided in Section 11.2. The Shares issued pursuant to this Plan
may be Shares that previously were issued by ManTech, including Shares purchased
in the open market, or authorized but unissued Shares.

3.2 Tax Code Limits. The aggregate number of Shares issuable under all Awards
granted under this Plan during any calendar year to any one Eligible Person
shall not exceed 1,000,000. Notwithstanding anything to the contrary in this
Plan, the foregoing limitations shall be subject to adjustment under Section 11
and Section 12, but only to the extent that such adjustment will not affect the
status of any Award intended to qualify as “performance-based compensation”
under Code Section 162(m). The foregoing limitations shall not apply to the
extent that they are no longer required in order for compensation in connection
with grants under this Plan to be treated as “performance-based compensation”
under Code Section 162(m). All Shares available for issuance under this Plan may
be subject to Options which intend to qualify as Incentive Stock Options
(“ISOs”) pursuant to Code Section 422. However, subject to adjustment pursuant
to Section 11 and Section 12, the aggregate number of ISOs available for
issuance shall not exceed 6,000,000.

3.3 Issuance of Shares. For purposes of Section 3.1, the aggregate number of
Shares issued under this Plan at any time shall equal only the number of Shares
actually issued upon exercise or settlement of an Award and shall not include
Shares subject to Awards that have been canceled, expired, forfeited or settled
in cash or Shares subject to Awards that have been delivered (either actually or
constructively by attestation) to or retained by the Company in payment or
satisfaction of the purchase price, exercise price or tax withholding obligation
of an Award.

SECTION IV—PERSONS ELIGIBLE UNDER PLAN

4.1 Eligible Employees and Participants. Any person who is a director, an
employee or a prospective employee of the Company or of any of its subsidiaries
or affiliates shall be eligible to be considered for the grant of Awards
hereunder (an “Eligible Person”). Unless provided otherwise by the Committee,
the term “employee” shall mean an “employee” as such term is defined in General
Instruction A to Form S-8 under the Securities Act of 1933, as amended. A
“Participant” is any current or former Eligible Person to whom an Award has been
made and any person (including any estate) to whom an Award has been assigned or
transferred pursuant to Section 10.1.

4.2 Less Than Full Time Employment. The Committee shall have the right to
determine the effect, if any, on the vesting, exercisability, retention and/or
forfeiture of an Award as a result of any decreased level of employment during
any period in which a Participant is on an approved leave of absence or is
employed on a less than full time basis, and the Committee may take into
consideration any accounting consequences to the Company in making any such
adjustment.

4.3 Termination of Employment. For purposes of this Plan, “termination of
employment” shall mean ceasing to serve as a full time employee or as a director
of the Company, except that an approved leave of absence, or approved employment
on a less than full time basis, or continuing to provide services as an
independent contractor following termination of employment as an employee, may
constitute employment if provided by the Committee. The Committee shall
determine whether any corporate transaction, such as a sale or spin-off of a
division, business unit, joint venture or subsidiary that employs a Participant,
shall be deemed to result in a termination of employment with the Company for
purposes of any affected Participant’s Awards.



--------------------------------------------------------------------------------

SECTION V—PLAN AWARDS

5.1 Award Types. The Committee, on behalf of the Company, is authorized under
this Plan to enter into certain types of arrangements with Eligible Persons and
to confer certain benefits on them. The following arrangements or benefits are
authorized under this Plan if their terms and conditions are not inconsistent
with the provisions of this Plan: Options, Incentive Bonuses, Restricted Stock,
and Stock Appreciation Rights. Such arrangements and benefits are sometimes
referred to herein as “Awards.” The authorized types of arrangements and
benefits for which Awards may be granted are defined as follows:

(a) Options: An Option is a right granted under Section 6 to purchase a number
of Shares at such exercise price, at such times, and on such other terms and
conditions as are specified in the agreement(s) or terms and conditions or other
document(s) evidencing the Award (the “Option Document”). Options intended to
qualify as ISOs pursuant to Code Section 422 and Options not intended to qualify
as ISOs (“Nonqualified Options”) may be granted under Section 6.

(b) Incentive Bonus: An Incentive Bonus is a bonus opportunity awarded under
Section 7 pursuant to which a Participant may become entitled to receive an
amount, payable in cash or Shares, based on satisfaction of such performance
criteria as are specified in the agreement(s) or other document(s) evidencing
the Award (the “Incentive Bonus Document”).

(c) Restricted Stock: Restricted Stock is an award or issuance of Shares made
under Section 8, the grant, issuance, retention, vesting and/or transferability
of which is subject during specified periods of time to such conditions (which
may include continued service as a director or an employee or performance
conditions) and terms as are expressed in the agreement(s) or other document(s)
evidencing the Award (the “Restricted Stock Document”).

(e) Stock Appreciation Rights: A Stock Appreciation Right is a right granted
under Section 9 that is exercisable at such times and on such other terms and
conditions as are specified in the agreement(s) or terms and conditions or other
document(s) evidencing the Award (the “Stock Appreciation Rights Document”).

5.2 Grants of Awards. An Award may consist of one such arrangement or benefit
described in Section 5.1 or two or more such arrangements or benefits in tandem
or in the alternative. Awards may include a tandem stock or cash right feature
pursuant to Section 10.5.

SECTION VI—OPTIONS

The Committee may grant an Option or provide for the grant of an Option, either
from time to time in the discretion of the Committee or automatically upon the
occurrence of specified events, including, without limitation, the achievement
of performance goals, or the satisfaction of an event or condition within the
control of the recipient of the Award or within the control of others.

6.1 Option Document. Each Option Document shall contain provisions regarding
(a) the number of Shares that may be issued upon exercise of the Option, (b) the
purchase price of the Shares and the means of payment for the Shares, (c) the
term of the Option, (d) such terms and conditions on the vesting and/or
exercisability of an Option as may be determined from time to time by the
Committee, (e) restrictions on the transfer of the Option and forfeiture
provisions and (f) such further terms and conditions, in each case not
inconsistent with this Plan as may be determined from time to time by the
Committee. Option Documents evidencing ISOs shall contain such terms and
conditions as may be necessary to qualify, to the extent determined desirable by
the Committee, with the applicable provisions of Code Section 422.

6.2 Option Price. The purchase price per share of the Shares subject to each
Option granted under this Plan shall be determined by the Committee and shall
equal or exceed 100% of the fair market value on the date the Option is granted
(110% of the fair market value on the date the Option is granted in the



--------------------------------------------------------------------------------

case of an ISO granted to an Eligible Person who at the time of grant owns more
than 10 percent of the total combined voting power of all classes of stock of
ManTech within the meaning of Code Section 422). Without prior shareholder
approval, the Committee is expressly prohibited from repricing an Option if the
exercise price of the new Option would be less than the exercise price of the
Option under the existing Option Award, including any Option surrendered for
cancellation.

6.3 Option Term. The “Term” of each Option granted under this Plan shall not
exceed 8 years from the date of its grant, and shall not exceed 5 years from the
date of its grant in the case of an ISO granted to an employee who at the time
of grant owns more than 10 percent of the total combined voting power of all
classes of stock of ManTech within the meaning of Code Section 422. Reload
Options issued on the exercise of an Option are expressly prohibited.

6.4 Option Vesting. Options granted under this Plan shall become vested and/or
exercisable at such time and in such installments during the period prior to the
expiration of the Option’s Term as determined by the Committee. Unless the
Committee provides otherwise, Options shall vest in one-third (1/3) increments
on the first, second and third anniversaries of the date the Option is granted,
provided that the Participant is a director or employee of the Company on each
applicable date, and subject to accelerated vesting on such events or conditions
(including death, disability, or the actual occurrence of a change in control)
as the Committee may provide for in its discretion. The Committee shall have the
right to make the timing of the ability to exercise any Option granted under
this Plan subject to continued service as a director or an employee, the passage
of time and/or such performance requirements as deemed appropriate by the
Committee.

6.5 Termination of Employment or Service. Unless the Committee provides
otherwise, the terms of any Option granted under this Plan shall provide
(a) that if the Eligible Person to whom such Option was granted terminates
employment for any reason other than death or disability, the Option shall not
thereafter become exercisable to an extent greater than it could have been
exercised on the date of the Eligible Person’s termination of employment, and
that on the death or disability of an Eligible Person the Option shall become
fully exercisable; and (b) that the Option shall expire and cease to be
exercisable upon the earlier of the expiration of the Option Term and (i) in the
case of the Eligible Person’s termination of employment on account of death or
disability or ceasing to serve as a director for any reason, the first
anniversary of the termination of the Eligible Person’s employment, (ii) in the
case of the Eligible Person’s termination of employment on account of a
termination for cause, immediately upon the termination of the Eligible Person’s
employment, and (iii) in the case of the Eligible Person’s termination of
employment for any reason other than the foregoing, ninety (90) days after the
termination of the Eligible Person’s employment, unless such person served as a
director, in which case clause (b)(i) of this Section 6.5 shall apply.

6.6 Payment of Exercise Price. The exercise price of an Option shall be paid in
the form of one or more of the following, as the Committee shall specify, either
through the terms of the Option Document or at the time of exercise of an
Option: (a) cash or certified or cashiers’ check, (b) shares of capital stock of
ManTech that have been held by the Participant for such period of time as the
Committee may specify, (c) other property deemed acceptable by the Committee,
(d) a reduction in the number of Shares or other property otherwise issuable
pursuant to such Option, (e) payment under an arrangement with a broker
acceptable to ManTech where payment is made pursuant to an irrevocable
commitment by the broker to deliver to ManTech proceeds from the sale of the
Shares issuable upon exercise of the Option, or (f) any combination of
(a) through (e).



--------------------------------------------------------------------------------

SECTION VII—INCENTIVE BONUSES

Each Incentive Bonus Award will confer upon the Eligible Person the opportunity
to earn a future payment tied to the level of achievement with respect to one or
more performance criteria established for a performance period established by
the Committee.

7.1 Incentive Bonus Document. Each Incentive Bonus Document shall contain
provisions regarding (a) the minimum, target and maximum amount payable to the
Participant as an Incentive Bonus, (b) the performance criteria and level of
achievement versus these criteria that shall determine the amount of such
payment, (c) the term of the performance period as to which performance shall be
measured for determining the amount of any payment, (d) the timing of any
payment earned by virtue of performance, (e) restrictions on the alienation or
transfer of the Incentive Bonus prior to actual payment, (f) forfeiture
provisions and (g) such further terms and conditions, in each case not
inconsistent with this Plan as may be determined from time to time by the
Committee. The maximum amount payable as an Incentive Bonus may be a multiple of
the target amount payable, but the maximum amount payable pursuant to that
portion of an Incentive Bonus Award granted under this Plan for any fiscal year
to any Participant that is intended to satisfy the requirements for
“performance-based compensation” under Code Section 162(m) shall not exceed
$4,000,000.

7.2 Performance Criteria.

(a) The Committee shall establish the performance criteria and level of
achievement versus these criteria that shall determine the target and maximum
amount payable under an Incentive Bonus Award, which criteria may be based on
financial performance and/or personal performance evaluations. The Committee may
specify the percentage of the target Incentive Bonus that is intended to satisfy
the requirements for “performance-based compensation” under Code Section 162(m).

(b) Notwithstanding anything to the contrary herein, the following provisions
shall apply for any portion of an Incentive Bonus that is intended by the
Committee to satisfy the requirements for “performance-based compensation” under
Code Section 162(m). The performance criteria shall be a measure based on one or
more Qualifying Performance Criteria (as defined in Section 10.2) selected by
the Committee and specified at the time the Incentive Bonus Award is granted.
Any Incentive Bonus Award shall be made not later than 90 days after the start
of the period for which the Incentive Bonus relates and shall be made prior to
the completion of 25% of the period. The Committee may not increase the amount
of cash or Shares that would otherwise be payable upon achievement of the
Qualifying Performance Criteria but may reduce or eliminate the payments as
provided in an Incentive Bonus Award. The Committee shall certify the extent to
which any Qualifying Performance Criteria has been satisfied, and the amount
payable as a result thereof. An Incentive Bonus that is intended by the
Committee to satisfy the requirements for “performance-based compensation” under
Code section 162(m) may, in the Committee’s discretion or as provided in an
Incentive Bonus Document, be paid without regard to the attainment of the
Qualifying Performance Criteria only in the event of a Participant’s death or
disability, or the actual occurrence of a change in control (each as determined
by the Committee in accordance with the requirements of Code Section 162(m) or
with such additional requirements as the Committee may choose to impose).

7.3 Timing and Form of Payment. The Committee shall determine the timing of
payment of any Incentive Bonus which shall generally be no later than March 15
of the following calendar year after the performance period. The Committee may
provide for or, subject to such terms and conditions as the Committee may
specify, may permit a Participant to elect for the payment of any Incentive
Bonus to be deferred to a specified date or event. An Incentive Bonus may be
payable in Shares or in cash or other property, in each case as determined by
the Committee. Any Incentive Bonus that is paid in cash or other property shall
not affect the number of Shares otherwise available for issuance under this
Plan.



--------------------------------------------------------------------------------

7.4 Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, to the extent the Committee provides in the Incentive Bonus Document, the
amount paid under an Incentive Bonus Award on account of either financial
performance or personal performance evaluations may be reduced by the Committee
on the basis of such further considerations as the Committee shall determine.

SECTION VIII—RESTRICTED STOCK

Restricted Stock is an award or issuance of Shares the grant, issuance,
retention, vesting and/or transferability of which is subject during specified
periods of time to such conditions (including continued employment or service as
a director or performance conditions) and terms as the Committee deems
appropriate.

8.1 Restricted Stock Document. Each Restricted Stock Document shall contain
provisions regarding (a) the number of Shares subject to such Award or a formula
for determining such, (b) the purchase price of the Shares, if any, and the
means of payment for the Shares, (c) the performance criteria, if any, and level
of achievement versus these criteria that shall determine the number of Shares
granted, issued, retainable and/or vested, (d) such terms and conditions on the
grant, issuance, vesting and/or forfeiture of the Shares as may be determined
from time to time by the Committee, (e) restrictions on the transferability of
the Shares, and (f) such further terms and conditions in each case not
inconsistent with this Plan as may be determined from time to time by the
Committee. The Committee may provide for the award of Restricted Stock in
exchange for a Participant’s waiver of a bonus or other compensation.

8.2 Sale Price. Subject to the requirements of applicable law, the Committee
shall determine the price, if any, at which Shares of Incentive Stock shall be
sold or awarded to an Eligible Person, which may vary from time to time and
among Eligible Persons and which may be below the fair market value of such
Shares at the date of grant or issuance.

8.3 Share Vesting. The grant, issuance, retention and/or vesting of Shares of
Restricted Stock shall occur at such time and in such installments as determined
by the Committee or under criteria established by the Committee. The Committee
shall have the right to make the timing of the grant and/or the issuance,
ability to retain and/or vesting of Shares of Restricted Stock subject to
continued employment or service as a director, passage of time and/or such
performance criteria as provided by the Committee. Unless otherwise determined
by the Committee, Shares of Restricted Stock granted to employees shall vest in
one-third (1/3) increments on the first, second and third anniversaries of the
date the Restricted Stock is granted and Shares of Restricted Stock granted to
directors shall vest fully on the first anniversary of the date the Restricted
Stock is granted, provided that the Participant has provided continuous services
to the Company through each applicable date, and subject to accelerated vesting
on such events or conditions (including death, disability, or the actual
occurrence of a change in control) as the Committee may provide for in its
discretion. Notwithstanding anything to the contrary herein, any Restricted
Stock that is intended to satisfy the requirements for “performance-based
compensation” under Code Section 162(m) shall be granted and administered in
accordance with the requirements set forth in Section 7.2(b) above.

8.4 Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, to the extent provided at the time of grant, the number of Shares
granted, issued, retainable and/or vested under a Restricted Stock Award on
account of either financial performance or personal performance evaluations may
be adjusted by the Committee on the basis of such further considerations as the
Committee shall determine.

8.5 Termination of Employment or Service. Upon a termination of employment with
the Company by a Participant prior to the vesting of or the lapsing of
restrictions on Restricted Stock, the Restricted Stock Awards granted to such
Participant shall be subject to such procedures as determined by the Committee.



--------------------------------------------------------------------------------

SECTION IX—STOCK APPRECIATION RIGHTS

The Committee may grant a Stock Appreciation Right or provide for the grant of
an Stock Appreciation Right, either from time to time in the discretion of the
Committee or automatically upon the occurrence of specified events, including,
without limitation, the achievement of performance goals or the satisfaction of
an event or condition within the control of the recipient of the Award or within
the control of others.

9.1 Stock Appreciation Right Document. Each Stock Appreciation Right Document
shall contain provisions regarding (a) the number of Stock Appreciation Rights
issued, (b) the term of the Stock Appreciation Right, (c) such terms and
conditions on the vesting and/or exercisability of a Stock Appreciation Right as
may be determined from time to time by the Committee, (d) restrictions on the
transfer of the Stock Appreciation Right and forfeiture provisions, and (e) such
further terms and conditions, in each case not inconsistent with this Plan as
may be determined from time to time by the Committee.

9.2 Stock Appreciation Right Pricing. The initial value per share of a Stock
Appreciation Right granted under this Plan shall equal or exceed 100% of the
fair market value for a Share on the date the Stock Appreciation Right is
granted. A Stock Appreciation Right may not be amended to reduce the fair market
value of a Share on the date of grant, except as provided in Section 11 and
Section 12.

9.3 Stock Appreciation Right Term. The Committee shall determine the “Term” of
each Stock Appreciation Right granted under this Plan and the Term shall not
exceed 8 years from the date of its grant.

9.4 Stock Appreciation Right Vesting. Stock Appreciation Rights granted under
this Plan shall become vested and/or exercisable at such time and in such
installments during the period prior to the expiration of the Stock Appreciation
Right’s Term as determined by the Committee. Unless the Committee provides
otherwise, Stock Appreciation Rights shall vest in one-third (1/3) increments on
the first, second and third anniversaries of the date the Stock Appreciation
Right is granted, provided that the Participant is a director or employee of the
Company on each applicable date, and subject to accelerated vesting on such
events or conditions (including death, disability, or the actual occurrence of a
change in control) as the Committee may provide for in its discretion. The
Committee shall have the right to make the timing of the ability to exercise any
Stock Appreciation Right granted under this Plan subject to continued service as
a director or an employee, the passage of time and/or such performance
requirements as deemed appropriate by the Committee.

9.5 Termination of Employment or Service. Unless the Committee provides
otherwise, the terms of any Stock Appreciation Right granted under this Plan
shall provide (a) that if the Eligible Person to whom such Stock Appreciation
Right was granted terminates employment for any reason other than death or
disability, the Stock Appreciation Right shall not thereafter become exercisable
to an extent greater than it could have been exercised on the date the Eligible
Person terminates employment, and that on the death or disability of an Eligible
Person the Stock Appreciation Right shall become fully exercisable; and (b) that
the Stock Appreciation Right shall expire and cease to be exercisable upon the
earlier of the expiration of the Stock Appreciation Right Term and (i) in the
case of the Eligible Person’s termination of employment on account of death or
disability or ceasing to serve as a director for any reason, the first
anniversary of the termination of the Eligible Person’s employment, (ii) in the
case of the Eligible Person’s termination of employment on account of a
termination for cause, immediately upon the termination of the Eligible Person’s
employment, and (iii) in the case of the Eligible Person’s termination of
employment for any reason other than the foregoing, ninety (90) days after the
termination of the Eligible Person’s employment, unless such person served as a
director, in which case clause (b)(i) of this Section 9.5 shall apply.



--------------------------------------------------------------------------------

9.6 Payment on Stock Appreciation Right. Stock Appreciation Rights shall entitle
the Participant, upon exercise of all or any part of the Stock Appreciation
Rights, to surrender to the Company the portion of the Stock Appreciation Rights
so exercised and to receive in exchange from the Company an amount equal to the
excess of (x) the fair market value on the date of exercise of the Shares
covered by the surrendered portion of the Stock Appreciation Right over (y) the
initial value of the surrendered portion of the Stock Appreciation Right. Such
amount may be paid in cash or in Shares, or a combination of both, as set forth
in the Stock Appreciation Right Document or otherwise provided for in the
Committee’s discretion. The Committee may limit the amount that the Participant
will be entitled to receive upon exercise of Stock Appreciation Rights.

SECTION X—OTHER PROVISIONS APPLICABLE TO AWARDS

10.1 Transferability. Unless the agreement or other document evidencing an Award
(or an amendment thereto authorized by the Committee) expressly states that the
Award is transferable as provided hereunder, no Award granted under this Plan,
nor any interest in such Award, may be sold, assigned, conveyed, gifted,
pledged, hypothecated or otherwise transferred any manner prior to the vesting
or lapse of any and all restrictions applicable thereto, other than by will or
the laws of descent and distribution. The Committee may grant an Award or amend
an outstanding Award to provide that the Award is transferable or assignable
(a) in the case of a transfer without the payment of any consideration, to any
“family member” as such term is defined in Section 1(a)(5) of the General
Instructions to Form S-8 under the 1933 Act, as such may be amended from time to
time, or (b) in any transfer described in clause (ii) of Section 1(a)(5) of the
General Instructions to Form S-8 under the 1933 Act as amended from time to
time, provided that following any such transfer or assignment the Award will
remain subject to substantially the same terms applicable to the Award while
held by the Participant, as modified as the Committee shall determine
appropriate, and as a condition to such transfer the transferee shall execute an
agreement agreeing to be bound by such terms.

10.2 Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business group, subsidiary, or
other division, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (a) cash flow, (b) earnings measures (including earnings per share and
earnings before interest, taxes and/or amortization and/or depreciation),
(c) stock price, (d) return on equity, (e) total stockholder return, (f) return
on capital, (g) return on assets or net assets, (h) revenue (including revenue
from direct labor, subcontractors or any other category), (i) income or net
income, (j) operating income or net operating income, (k) operating profit or
net operating profit, (l) operating margin or profit margin, (m) return on
operating revenue, (n) market share, (o) contract win, renewal or extension,
(p) days sales outstanding, (q) contract bookings, (r) cost control,
(s) inter-company working authorizations, (t) cash management, (u) debt
reduction, (v) customer satisfaction, (w) delivery schedule, (x) cycle-time
improvement, (y) productivity, (z) quality, (aa) workforce diversity, (bb)
comparisons to budget items, (cc) implementation or completion of specified
projects or processes, (dd) employee turnover, (ee) forecast accuracy of any
performance criteria, (ff) staff hiring, and/or (gg) completion of mergers or
acquisitions. To the extent consistent with Code Section 162(m), the Committee
shall have the right to appropriately adjust any evaluation of performance under
a Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (i) asset write-downs, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for discontinued operations, reorganization and
restructuring programs, and (v) any extraordinary non-recurring items as
described in Accounting Standards Codification 225-20 and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in ManTech’s annual report to stockholders for the applicable year.



--------------------------------------------------------------------------------

10.3 Dividends. Unless otherwise provided by the Committee, no adjustment shall
be made in Shares issuable under Awards on account of cash dividends that may be
paid or other rights that may be issued to the holders of Shares prior to their
issuance under any Award. No dividends or dividend equivalent amounts shall
accrue or be paid to any Participant with respect to the Shares subject to any
Award that have not vested or been issued or that are subject to any
restrictions or conditions on the record date for dividends, unless the
Committee provides otherwise.

10.4 Documents Evidencing Awards. The Committee shall, subject to applicable
law, determine the date an Award is deemed to be granted, which for purposes of
this Plan shall not be affected by the fact that an Award is contingent on
subsequent events. The Committee or, except to the extent prohibited under
applicable law, its delegate(s) may establish the terms of written or electronic
agreements or other documents evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Participant and
that such Participant agree to such further terms and conditions as specified in
such agreement or document. The grant of an Award under this Plan shall not
confer any rights upon the Participant holding such Award other than such terms,
and subject to such conditions, as are specified in this Plan as being
applicable to such type of Award (or to all Awards), or as are expressly set
forth in the agreement or other document evidencing such Award. The terms of an
Award may be contained in more than one document, and wherever reference is made
in this Plan to an “Option Document,” or “Restricted Stock Document,” or other
similar phrase, the reference shall include all of the separate documents that
together may comprise the terms and conditions relating to the Award.

10.5 Tandem Stock or Cash Rights. Either at the time an Award is granted or by
subsequent action, the Committee may, but need not, provide that an Award shall
contain as a term thereof, a right, either in tandem with the other rights under
the Award or as an alternative thereto, of the Participant to receive, without
payment to the Company, a number of Shares, cash, or a combination thereof, the
amount of which is determined by reference to the value of the Award.

10.6 Restricted Stock Units. A “Restricted Stock Unit” is a bookkeeping entry
representing an amount equivalent to the fair market value of one Share.
Restricted Stock Units represent an unfunded and unsecured obligation of the
Company, except as otherwise provided for by the Committee. Restricted Stock
Units may be granted in payment and satisfaction of Incentive Bonus Awards, and
may be issued in lieu of any other Award that the Committee elects to be paid in
the form of Restricted Stock Units. Unless provided otherwise by the Committee,
settlement of Restricted Stock Units shall be made by issuance of Shares and
shall occur within 60 days of the applicable vesting date or dates as set forth
in the Restricted Stock Unit Document. The Committee may provide for Restricted
Stock Units to be settled in cash (at the election of ManTech or the
Participant, as specified by the Committee) and to be settled at such other
times as it determines appropriate or as it permits a Participant to choose. The
amount of Shares, or other settlement medium, to be so distributed may be
increased by an interest factor or by dividend equivalents, which may be valued
as if reinvested in Shares. Until a Restricted Stock Unit is settled, the number
of Shares represented by a Restricted Stock Unit award shall be subject to
adjustment pursuant to Section 11 and Section 12. To the extent that a
Restricted Stock Unit is subject to Code Section 409A, the terms of the
Restricted Stock Unit shall be set and administered to comply with the
requirements of that section.

10.7 Additional Restrictions on Awards. Either at the time an Award is granted
or by subsequent action, the Committee may, but need not, impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by a Participant or other subsequent transfers
by a Participant of any Shares issued under an Award, including without
limitation



--------------------------------------------------------------------------------

(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participants, and
(c) restrictions as to the use of a specified brokerage firm for such resales or
other transfers.

10.8 Clawback. Any Awards issued under the Plan shall be subject to recovery by
the Company in accordance with the requirements of applicable law and the terms
of any compensation recovery or clawback policy adopted by ManTech as in effect
from time to time.

SECTION XI—CHANGES IN CAPITAL STRUCTURE

11.1 Corporate Actions Unimpaired. The existence of outstanding Awards
(including any Options) shall not affect in any way the right and power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, exchanges, or other changes in the Company’s
capital structure or its business, or any merger or consolidation of the
Company, or any issuance of Shares or other securities or subscription rights
thereto, or any issuance of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Shares or other securities of the Company or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise. Further, except
as expressly provided herein or by the Committee, (a) the issuance by the
Company of shares of stock of any class of securities convertible into shares of
stock of any class, for cash, property, labor or services, upon direct sale,
upon the exercise of rights or warrants to subscribe therefore, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, (b) the payment of a dividend in property other than
Shares, or (c) the occurrence of any similar transaction, and in any case
whether or not for fair value, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of Shares subject to Options
or other Awards theretofore granted or the purchase price per Share, unless the
Committee shall determine in its sole discretion that an adjustment is necessary
to provide equitable treatment to a Participant.

11.2 Adjustments Upon Certain Events. If the outstanding Shares or other
securities of the Company, or both, for which the Award is then exercisable or
as to which the Award is to be settled shall at any time be changed or exchanged
by declaration of a stock dividend, stock split, combination of shares,
recapitalization, reorganization, merger, acquisition or combination or in the
event of an extraordinary dividend paid in cash, debt or property, in each case
as such events may be determined by the Committee to occur, the Committee shall
appropriately and equitably adjust the number and kind of Shares or other
securities which are subject to this Plan or subject to any Awards theretofore
granted, and the exercise or settlement prices of such Awards, so as to maintain
the proportionate number of Shares or other securities without changing the
aggregate exercise or settlement price; provided, however, that such adjustment
shall be made so as to not affect the status of any Award intended to qualify as
an ISO or as “performance-based compensation” under Code Section 162(m) or as
exempt from Code Section 409A.

SECTION XII—CORPORATE TRANSACTIONS

12.1 Assumption or Replacement of Awards by Successor. In the event of (a) a
dissolution or liquidation of ManTech, (b) a merger or consolidation in which
ManTech is not the surviving corporation (other than a merger or consolidation
with a wholly-owned subsidiary, a reincorporation of ManTech in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of ManTech or their relative stock holdings and the Awards
granted under this Plan are assumed, converted or replaced by the successor
corporation, which assumption will be binding on all Participants), (c) a merger
in which ManTech is the surviving corporation but after which the stockholders
of ManTech immediately prior to such merger (other than any stockholder that
merges, or which owns or controls another corporation that merges, with ManTech
in such merger) cease to own their shares or other equity interest in ManTech,
(d) the sale of substantially all of the assets of ManTech, or (e) the
acquisition, sale,



--------------------------------------------------------------------------------

or transfer of more than 50% of the outstanding shares of ManTech by tender
offer or similar transaction, any or all outstanding Awards may be assumed,
converted or replaced by the successor corporation (if any), which assumption,
conversion or replacement will be binding on all Participants. In the
alternative, the successor corporation may substitute equivalent Awards or
provide substantially similar consideration to Participants as was provided to
stockholders (after taking into account the existing provisions of the Awards).
The successor corporation may also issue, in place of outstanding Shares of
ManTech held by the Participant, substantially similar shares or other property
subject to repurchase restrictions no less favorable to the Participant. In the
event such successor corporation (if any) refuses to assume or substitute
Awards, as provided above, pursuant to a transaction described in this
Subsection 12.1, such Awards (in the case of Options, to the extent not
exercised prior to the date of such transaction and in the case of all other
Awards, to the extent not fully vested and free from any restrictions prior to
the date of such transaction) will expire on such transaction at such time and
on such conditions as the Committee determines. Notwithstanding anything in this
Plan to the contrary, the Committee may, in its sole discretion, but need not,
provide in the terms of an Award for alternative treatment in connection with a
transaction described in this Section 12 and/or provide that the vesting of any
or all Awards granted pursuant to this Plan will accelerate in connection with a
transaction described in this Section 12.

12.2 Other Treatment of Awards. Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 12, in the event of
the occurrence of any transaction described in Section 12.1 or as may be
provided in any agreement between a Participant and the Company, any outstanding
Awards will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, or sale of assets.

12.3 Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
exercise price and the number and nature of Shares issuable upon exercise of any
such option will be adjusted appropriately pursuant to Code Sections 424(a) or
409A, as applicable). In the event the Company elects to grant a new Option
rather than assuming an existing option, such new Option may be granted with a
similarly adjusted exercise price.

SECTION XIII—TAXES

13.1 Withholding Requirements. The Committee may make such provisions or impose
such conditions as it may deem appropriate for the withholding or payment by a
Participant of any taxes that the Committee determines are required in
connection with any Award granted under this Plan, and a Participant’s rights in
any Award are subject to satisfaction of such conditions.

13.2 Payment of Withholding Taxes. Notwithstanding the terms of Section 13.1,
the Committee may provide in the agreement or other document evidencing an Award
or otherwise that all or any portion of the taxes required to be withheld by the
Company or, if permitted by the Committee, desired to be paid by the
Participant, in connection with the exercise, vesting, settlement or transfer of
any Award shall or may be paid by the Company withholding Shares otherwise
issuable or subject to such Award, by the Participant delivering previously
owned Shares, in each case having a fair market value equal to the amount
required or elected to be withheld or paid, or by a broker selected or approved
by the Company paying such amount pursuant to an irrevocable commitment by the
broker to deliver to the Company



--------------------------------------------------------------------------------

proceeds from the sale of the Shares issuable under the Award. Any such election
is subject to such conditions or procedures as may be established by the
Committee and may be subject to approval by the Committee.

SECTION XIV—AMENDMENTS OR TERMINATION

The Board may amend, alter or discontinue this Plan or any agreement or other
document evidencing an Award made under this Plan but, except as provided
pursuant to the anti-dilution adjustment provisions of Section 11 and the change
of control provisions of Section 12, no such amendment shall, without the
approval of the stockholders of ManTech materially increase the maximum number
of Shares for which Awards may be granted under this Plan, expand the class of
persons eligible to be Eligible Employees or Participants, or otherwise
materially revise (within the meaning of applicable Nasdaq listing requirements)
this Plan in any material respect.

The Board may amend, alter or discontinue this Plan or any agreement evidencing
an Award made under this Plan, but no amendment or alteration shall be made
which would impair the rights of any Award holder, without such holder’s
consent, under any Award theretofore granted, provided that no such consent
shall be required if the Committee determines in its sole discretion that such
amendment or alteration either (i) is required or advisable in order for the
Company, this Plan or the Award to satisfy any law or regulation or to meet the
requirements of any accounting standard; (ii) is not reasonably likely to
significantly diminish the benefits provided under such Award, or that any such
diminishment has been adequately compensated; (iii) is deemed necessary to
ensure that the Company may obtain any approval referred to in Section 15 of the
Plan or to ensure that the grant or exercise of any Award or any other provision
of this Plan satisfies requirements for an exemption under Section 16(b) of the
Exchange Act or Code Sections 162(m), 280G, 409A, 422 or 4999; or (iv) is made
pursuant to Sections 11 or 12 hereof.

SECTION XV—COMPLIANCE WITH OTHER LAWS AND REGULATIONS

This Plan, the grant and exercise of Awards thereunder, and the obligation of
the Company to sell, issue, or deliver Shares under such Awards, shall be
subject to all applicable federal, state and foreign laws, rules, and
regulations and to such approvals by any governmental or regulatory agency as
may be required. The Company shall not be required to register in a
Participant’s name or deliver any Shares prior to the completion of any
registration or qualification of such Shares under any federal, state or foreign
law or any ruling or regulation of any government body which the Committee shall
determine to be necessary or advisable. This Plan is intended to constitute an
unfunded arrangement for a select group of the Company’s directors and
management, or other key employees.

No Option shall be exercisable unless a registration statement with respect to
the Option is effective or the Company has determined that such registration is
unnecessary. Unless the Awards and Shares covered by this Plan have been
registered under the Securities Act of 1933, as amended, or the Company has
determined that such registration is unnecessary, each person receiving an Award
and/or Shares pursuant to any Award may be required by the Company to give a
representation in writing that such person is acquiring such Shares for his or
her own account for investment and not with a view to, or for sale in connection
with, the distribution of any part thereof.

The Plan is intended to operate in compliance with the provisions of Securities
and Exchange Commission Rule 16b-3 and to facilitate compliance with, and
optimize the benefits from, Code Section 162(m) and Code Section 409A. The terms
of this Plan are subject to all present and future regulations and rulings of
the Secretary of the Treasury of the United States or his or her delegate
relating to the qualification of ISOs under the Code. If any provision of the
Plan conflicts with any such regulation or ruling, then that provision of the
Plan shall be void and of no effect.



--------------------------------------------------------------------------------

SECTION XVI—OPTION GRANTS AND AWARDS BY SUBSIDIARIES

In the case of a grant of an Option or other Award granted to any Eligible
Person employed by a subsidiary, such grant may, if the Committee so directs, be
implemented by ManTech issuing any subject Shares to the subsidiary, for such
lawful consideration as the Committee may determine, upon the condition or
understanding that the subsidiary will transfer the Shares to the Participant in
accordance with the terms of the Option or other Award specified by the
Committee pursuant to the provisions of this Plan. Notwithstanding any other
provision hereof, such Option or other Award may be issued by and in the name of
the subsidiary and shall be deemed granted on such date as the Committee shall
determine.

SECTION XVII—NO RIGHT TO COMPANY EMPLOYMENT OR

SERVICE AS A DIRECTOR

Nothing in this Plan or as a result of any Award granted pursuant to this Plan
shall confer on any individual any right to continue in the employ of the
Company or as a director of the Company or interfere in any way with the right
of the Company to terminate an individual’s employment or service as a director
at any time. The agreements or other documents evidencing Awards may contain
such provisions as the Committee may approve with reference to the effect of
approved leaves of absence.

SECTION XVIII—LIABILITY OF COMPANY

The Company shall not be liable to a Participant, an Eligible Person or other
persons as to:

(a) The Non-Issuance of Shares. The non-issuance or sale of Shares as to which
the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any Shares hereunder; and

(b) Tax Consequences. Any tax consequences of any Participant, Eligible Person
or other person due to the receipt, exercise or settlement of any Option or
other Award granted hereunder.

SECTION XIX—EFFECTIVENESS AND EXPIRATION OF PLAN

This Restatement of the Plan shall be effective as of May 12, 2011 if approved
by shareholders of ManTech. No Awards shall be granted pursuant to this Plan
more than ten (10) years after the effective date of this Plan.

SECTION XX—NON-EXCLUSIVITY OF PLAN

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of ManTech for approval shall be construed as creating any
limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as either may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

SECTION XXI—GOVERNING LAW

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the Commonwealth of Virginia and
applicable federal law. Unless otherwise provided in the document or other
agreement evidencing an Award, any dispute as to any Award shall be presented
and determined exclusively in a state court in the Commonwealth of Virginia. Any
reference in this Plan or in the agreement or other document evidencing any
Award to a provision of law or to a rule or regulation shall be deemed to
include any successor law, rule, or regulation of similar effect or
applicability.